This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A16-0396

              In re the Marriage of: Christopher Hutchenson Owen, petitioner,
                                         Appellant,

                                              vs.

                                     Angela Dawn Owen,
                                        Respondent.

                                Filed November 21, 2016
                    Affirmed in part, reversed in part, and remanded
                                      Hooten, Judge

                               St. Louis County District Court
                                 File No. 69DU-FA-14-676

Bill L. Thompson, Law Office of Bill L. Thompson, Duluth, Minnesota (for appellant)

Angela Owen, Duluth, Minnesota (pro se respondent)

         Considered and decided by Worke, Presiding Judge; Peterson, Judge; and Hooten,

Judge.

                           UNPUBLISHED OPINION

HOOTEN, Judge

         In this marital dissolution dispute, appellant husband argues that the district court

abused its discretion by inequitably dividing the marital debts and assets, awarding

respondent wife temporary spousal maintenance, and failing to recalculate child support

after awarding respondent spousal maintenance. Because the district court acted within its
discretion in distributing the marital debts and assets, we affirm in part. However, because

the district court made insufficient findings regarding spousal maintenance, we reverse and

remand the spousal maintenance award.

                                           FACTS

       Appellant Christopher Hutchenson Owen and respondent Angela Dawn Owen

married in 2006. During their marriage, the parties had two children, both of whom were

minors at the time of dissolution. In July 2014, appellant petitioned for dissolution of the

parties’ marriage. In June 2015, a child support hearing was held before a child support

magistrate (CSM), and the CSM filed an order addressing the issues of child support,

daycare reimbursement, and medical support. On July 2, 2015, the district court held a

dissolution trial on the marital property division and spousal maintenance. The district

court filed partial findings of fact, conclusions of law, order for judgment, and judgment

and decree, which determined custody and parenting time in accordance with the parties’

agreement.    The district court subsequently filed a second partial findings of fact,

conclusions of law, order for judgment, and judgment and decree, which resolved the

disputed issues that were addressed at trial, namely, the marital property division and

spousal maintenance.

       Appellant moved to amend the second partial judgment and decree or, in the

alternative, for a new trial, challenging the district court’s division of the marital property,

award of spousal maintenance, and failure to recalculate child support after awarding

respondent temporary spousal maintenance. The district court denied appellant’s motion.

This appeal followed.


                                               2
                                      DECISION

                                              I.

       Appellant challenges the district court’s division of the marital debt and marital

property. Upon dissolution, “the [district] court shall make a just and equitable division of

the marital property of the parties.” Minn. Stat. § 518.58, subd. 1 (2014). When dividing

property, the district court “shall” consider many factors, including the age, health,

occupation, income, employability, liabilities, and needs of each party and the length of the

marriage. Id.

       “District courts have broad discretion over the division of marital property and

appellate courts will not alter a district court’s property division absent a clear abuse of

discretion or an erroneous application of the law.” Sirek v. Sirek, 693 N.W.2d 896, 898

(Minn. App. 2005). This court gives deference to the district court’s findings of fact and

will not set them aside unless they are clearly erroneous. Id. In dividing marital debts, the

district court follows the same principles as it follows when dividing marital property.

Dahlberg v. Dahlberg, 358 N.W.2d 76, 80 (Minn. App. 1984).

       Appellant argues that the district court abused its discretion in dividing the parties’

student loan debts and tax refund and in ordering that the parties refile one of their tax

returns. The district court found that respondent incurred $32,354.62 in student loans

during the parties’ marriage. Regarding appellant’s student loans, the district court noted

that the only information it had received was appellant’s testimony that he believed the

amount remaining on his student loans was $6,000 or $7,000. In making its decision

regarding the division of the parties’ marital debt, the district court noted that it found


                                              3
credible respondent’s testimony that the grants she received were sufficient to cover her

tuition and books, but she took out student loans to pay living expenses for the entire

family.   The district court found that appellant “clearly benefited from the use of

[r]espondent’s student loans.” In contrast, the district court noted respondent’s testimony

that none of appellant’s student loans were used for family living expenses. The district

court ordered that appellant and respondent each be responsible for half, or $16,176.31, of

respondent’s student loan debt.1 The district court did not order that respondent be

responsible for any portion of appellant’s student loan debt.

       The parties filed their 2013 tax returns jointly and received a federal tax refund of

approximately $6,800. Appellant testified that the state retained a portion of the federal

refund and the net amount of the refund was approximately $4,500. The district court

found that appellant used the tax refund received by the parties to pay some of the costs of

opening his business and that respondent received no portion of the 2013 tax refund.

Although the parties were still married, appellant filed his 2014 tax return as married, filing

separately, claiming both of the parties’ children as dependents. The district court did not

award respondent any portion of appellant’s business, but ordered that appellant reimburse

respondent $1,000 from the 2013 tax refund. Additionally, the district court ordered that

the parties refile their 2014 tax returns with each party claiming one child as a dependent,




1
  The district court made a minor clerical error in ordering that each party be responsible
for $16,176.31 of respondent’s student loan debt. Half of $32,354.62 is $16,177.31, not
$16,176.31. The district court is free to correct this mistake on remand. See Minn. R. Civ.
P. 60.01 (permitting district court to correct clerical mistakes in judgments and orders)

                                              4
explaining that the recalculated tax return was intended to compensate respondent for

certain personal property retained by appellant.

       Given the district court’s broad discretion over the division of marital debt and

property, we cannot say that the district court’s property division was a clear abuse of

discretion. The district court’s order reflects that it took into account the parties’ income,

needs, employability, and contribution to the acquisition of marital assets, as well as the

assets retained by appellant, in making its property division decision. Additionally, the

district court found, and took into account, that appellant “drastically increased his earning

capacity by starting his own business” shortly before serving respondent with the petition

for dissolution. Under these circumstances, we cannot say that the district court clearly

abused its discretion in dividing the parties’ marital debts and assets.

                                             II.

       Appellant argues that the district court abused its discretion by awarding respondent

temporary spousal maintenance. In awarding spousal maintenance, the district court must

consider all relevant factors, including the financial resources of the party seeking

maintenance, the time necessary for the requesting party to acquire sufficient education to

become self-supporting, the contribution of both parties to the preservation of marital

property, and the ability of the spouse from whom maintenance is sought to meet needs

while meeting those of the requesting spouse. Minn. Stat. § 518.552, subd. 2 (2014). “In

essence, the district court balances the recipient’s needs against the obligor’s ability to

pay.” Maiers v. Maiers, 775 N.W.2d 666, 668 (Minn. App. 2009). “[T]he district court is

not required to make specific findings on every statutory factor if the findings that were


                                              5
made reflect that the district court adequately considered the relevant statutory factors.”

Peterka v. Peterka, 675 N.W.2d 353, 360 (Minn. App. 2004). We review a district court’s

determination of the proper amount and duration of a spousal maintenance award for an

abuse of discretion. Id.

       At trial, appellant’s attorney stated that “the [district] court is well aware that . . .

the financial issues concerning the parties were addressed by [the CSM]. The parties have

agreed to use that information.” The CSM found that appellant’s gross monthly income

was $1,909. The CSM imputed income to respondent and determined that her gross

monthly potential income was $1,732. The CSM found that respondent’s monthly living

expenses were $1,200. The CSM found that appellant’s monthly living expenses were

$2,200 “for him and the parties’ joint children, when in his household.”

       While the district court adopted the CSM’s gross income figures, it determined that

respondent’s reasonable monthly expenses were $1,791, despite the CSM’s finding that

respondent’s monthly living expenses were $1,200. The district court made no finding

regarding appellant’s reasonable monthly living expenses. Additionally, the district court

made no findings regarding either of the parties’ net incomes.

       Despite the lack of findings as to appellant’s monthly expenses, the district court

found that appellant had sufficient income to meet his monthly expenses, stating that “[h]e

drastically increased his earning capacity by starting his own business shortly before he

served [r]espondent with the [dissolution petition.]” The district court then concluded that

appellant had the ability to meet his own needs while providing a modest amount of




                                               6
temporary spousal maintenance to respondent and ordered that appellant pay respondent

$300 a month for 18 months as temporary spousal maintenance.

       Appellant argues that the district court abused its discretion in awarding spousal

maintenance to respondent. Conducting effective appellate review of a district court’s

exercise of its discretion in awarding spousal maintenance “is possible only when the

[district] court has issued sufficiently detailed findings of fact to demonstrate its

consideration of all factors relevant to an award of permanent spousal maintenance.” Stich

v. Stich, 435 N.W.2d 52, 53 (Minn. 1989). While Minn. Stat. § 518.552, subd. 2, provides

factors to be considered in setting the amount and duration of a spousal maintenance award,

no one factor is dispositive and the issue is essentially the obligee’s need balanced against

the obligor’s financial condition. Erlandson v. Erlandson, 318 N.W.2d 36, 39–40 (Minn.

1982). Without findings as to the expenses of the parties, a reviewing court is unable to

evaluate a maintenance award. Cummings v. Cummings, 376 N.W.2d 726, 731 (Minn.

App. 1985). “Remand for additional findings is appropriate when the district court fails to

make adequate findings.” Hemmingsen v. Hemmingsen, 767 N.W.2d 711, 718 (Minn. App.

2009), review granted (Minn. Sept. 29, 2009) and appeal dismissed (Minn. Feb. 1, 2010).

       Appellant contends that the district court therefore abused its discretion in awarding

respondent temporary spousal maintenance because it failed to make findings regarding

his monthly living expenses. Because the district court did not explicitly make any findings

regarding appellant’s monthly expenses, the issue becomes whether the parties stipulated

to the CSM’s finding of appellant’s monthly expenses.




                                             7
       The parties’ stipulation regarding the use of the CSM’s findings seems broad

enough to encompass not only the CSM’s findings as to the parties’ incomes, but also the

CSM’s findings as to the parties’ monthly living expenses. The district court, however,

treated the stipulation as applying only to the parties’ income, not to the parties’ monthly

living expenses, as the district court found that respondent’s reasonable monthly living

expenses were $1,791, while the CSM determined that her monthly living expenses were

$1,200. Additionally, in its order denying appellant’s motion for amended findings or a

new trial, the district court stated that “[t]he parties stipulated to using the incomes

attributed to each of them in the child support order.” Due to the fact that the district court

treated the parties’ stipulation as applying only to the CSM’s findings regarding the parties’

income, we cannot treat the CSM’s finding regarding appellant’s monthly expenses as the

district court’s implied finding of appellant’s expenses. And, because the district court

failed to make a finding as to appellant’s monthly expenses, we are unable to evaluate

appellant’s ability to pay a spousal maintenance award. See Stich, 435 N.W.2d at 53

(remanding maintenance award where district court made findings regarding parties’

income but failed to make findings as to their expenses or obligor’s ability to provide

maintenance); Cummings, 376 N.W.2d at 731 (stating that without findings as to parties’

expenses “it is impossible to review whether [the spousal maintenance recipient] meets the

standards set forth in [section 518.552]”).

       Additionally, we are unable to review the district court’s spousal maintenance award

because the district court failed to make findings regarding the parties’ net incomes. In

determining whether a spouse has the ability to pay spousal maintenance, “the [district]


                                              8
court must make a determination of the payor spouse’s net or take-home pay.” Kostelnik

v. Kostelnik, 367 N.W.2d 665, 670 (Minn. App. 1985), review denied (Minn. July 26,

1985). The CSM made no findings as to the parties’ net incomes, and the district court

failed to make any such findings. Taking into account appellant’s income tax liability

could significantly affect the amount of his income available for maintenance purposes.

As a result of the district court’s failure to make these findings, we are unable to determine

whether appellant has the ability to pay a spousal maintenance award.

       Because the district court failed to make findings as to appellant’s monthly expenses

or the parties’ net incomes, we reverse the district court’s spousal maintenance award and

remand for additional findings. We leave to the discretion of the district court the decision

of whether to reopen the record on remand. Because we are reversing and remanding the

spousal maintenance award, we need not address appellant’s argument regarding whether

the district court abused its discretion in failing to recalculate child support after awarding

respondent temporary spousal maintenance.

       Affirmed in part, reversed in part, and remanded.




                                              9